DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,882,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the workplace safety of the robotic arm operation where 3d images are captured along with the object identifying including humans within the premises of robot operation, where robot is design to stop the operation detecting safety hazard. And the current application discloses the similar feature more in the broad perspective of how the system detects the anomaly and take the decision on whether there is an unsafe object presents within the region to further evaluate the robot operation.  
The claimed invention is simply a broader version of the patented claims and it’s not patentably distinct. A terminal disclaimer must be filed to overcome the rejection. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically to the independent claims 1 and 16, the recitations of limitations “ each of the sensors being associated with a grid of pixels for recording images” Examiner is unclear of what exactly applicant meant by these limitations. All captured images are associated with the pixels, therefore Examiner is unclear of the intended claimed invention as it doesn’t clarify or positively recite the invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikkeri et al (US 2016/0354927).

1 and 15. Kikkeri teaches a system and a method for perceptibly indicating information in a digitally represented three- dimensional (3D) workspace including industrial machinery, the system comprising: a plurality of sensors distributed about the workspace, each of the sensors being associated with a grid of pixels (para 0017)  for recording images of a portion of the workspace within a sensor field of view, the workspace portions collectively covering the entire workspace ( FIG 1, para 0031, 0047, 0051), multiple depth sensing cameras are placed to capture the entire workspace, the workspace as shown in the FIG 1 where there is a robot within a circled region and there is human within another circled region; Kikkeri does not specifically disclose each of the sensors being associated with a grid of pixels; Kikkeri discloses a moving connected object is a group of three-dimensional pixels, termed voxels here, which means each of the images are identified by the grid of pixels and its compared to determine the MCO; therefore it would have been obvious to ordinary skilled artisan at the time of invention to associate the image sensors with the grid of pixels to differentiate the images to recognize a potential obstacles within the region; 
; a computer memory for storing (i) a plurality of images from the sensors (para 0058), captures the image to compare with the different image to determine by comparison whether an obstacle or MCO (moving connected object) exist and (ii) a model of the machinery and its permitted movements during performance of the activity ( FIG 1, para 0031) system provides a regions that is shown in fig 1 can be considered as model of the workspace; a source for generating perceptible signals (para 0056) system detects MCO or an obstacle or predicts a movement potentially near the robot and gives warning or alert and at the same time slows down the robot to potentially make it stop without harming the moving object; hazard and warning regions #110 and #108 are the minimum separation distance; and a processor configured to: computationally generate, from the stored images, a 3D spatial representation of the workspace (para 0038) system generates 3d display of the work environment or the region by capturing the images by the sensors;
; identify, from the images, at least one observed feature appearing in at least one of the images from the sensors, at least one computationally based feature not appearing in any of the images from the sensors (FIG 1, para 0031) system identifies the hazard region #110 ( region occupied by human) within the fig 1; and operate the signal source to perceptibly indicate at least one observed feature and at least one computationally based feature (para 0044, 0056) by detecting MCO (moving connected object) such as human, system automatically slows the robot arm or stops by giving warning, thus restricting the activity of the machinery.

2, 16. wherein each observed feature is represented in the computer memory as a voxel cluster, a depth image, a mesh, a bounding box, or a line (para 0017), discloses the moving objects are group of three-dimensional pixels, termed voxels.

3, 17. wherein: a first one of the observed features is machinery; a first one of the computationally based features is a 3D envelope around the machinery in the workspace and spanning permitted movements of the machinery in accordance with a stored model; and a second one of the computationally based features is space potentially occupied by a human or a human appendage (para 0034), discloses the state data of the robot, such as whether the robot is in motion or not along with detecting any human appendage.   

4, 18. wherein a third one of the computationally based features is a minimum distance between the first and second computationally based features, the signal source being operable by the processor to show the third computationally based feature as a line between the first and second computationally based features (para 0034), the state data is used to send a signal to slow the motion or stop the motion of the robot detecting MCO or moving connected object.

5, 19. wherein the signal source is operable by the processor to show whether a slowdown or stop is necessary or is predicted to become necessary within a predetermined time based on a minimum distance between the first and second computationally based features (para 0033-0034), discloses the sensors images help to identify the MCO and then the action is taken by the system based on the sensor data received.  
6, 20. The system of claim 1, wherein a first one of the observed features is a recognized physical object in the workspace and the signal source is operable by the processor to display a representation of the object with a color indicating its type (para 0033), sensors capture image frames are compared to identify MCO within a region and the position of the robot by recognizing object specific orientation, Color coding the objects is within the knowledge of ordinary skilled artisan as a visual aid to identify the object easily.

7. wherein the signal source is operable by the processor to display contents of the workspace in grayscale as a background (fig 1).  

8, 21. wherein a first one of the observed features is a recognized workpiece in the workspace and the signal source is operable by the processor to display a representation of the workpiece showing a deviation from an expected position thereof (fig 1, shows the expected region and the region that is restricted for the human to enter).  

9, 22. wherein a first one of the computationally generated features is a keep-out zone, the signal source being operable by the processor to display a representation of the keep-out zone in the workspace (fig 1, shows the expected region and the region that is restricted for the human to enter).  


10, 23. wherein a first one of the computationally generated features is a keep-in zone, the signal source being operable by the processor to display a representation of the keep-in zone in the workspace (fig 1, shows the expected region and the region that is restricted for the human to enter, (para 0058), system slows down the speed of the arm to control the velocity dynamically to prevent contact with the human).
 
11 and 24. wherein a first one of the computationally generated features is a cluster of voxels corresponding to a spatial region in the workspace that none of the sensors can observe, the signal source being operable by the processor to display the cluster of voxels in a representation of the workspace (para 0017), discloses the moving objects are group of three-dimensional pixels, termed voxels. 
12. The system of claim 1, the signal source is operable by the processor to display a representation of an object with a color indicating its state (para 0017, identification of the object is properly evaluated). Color coding the objects is within the knowledge of ordinary skilled artisan as a visual aid to identify the object easily.


13. wherein the signal source is a VR headset (para 0038, VR display is disclosed).  

14. wherein the signal source is a 2D display (fig 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD AHMED/Primary Examiner, Art Unit 3619